Citation Nr: 0432083	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1969 through October 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran's back disability, primarily diagnosed as 
degenerative arthritis of the thoracic and lumbar spines and 
degenerative disc disease at L3-L4 and L4-L5, was first 
manifested several years after service, and there is no 
competent evidence that it is in any way related to service.

2.  There is no competent evidence that the veteran's 
degenerative arthritis of the thoracic and lumbar spines is 
in any way related to the first year after the veteran's 
discharge from service.


CONCLUSION OF LAW

The veteran's back disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative arthritis of the thoracic and lumbar spines be 
presumed to have been so incurred.  38 U.S.A. §38 U.S.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The veteran seeks entitlement to service connection for back 
disability.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to  his claim, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claim.  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims  
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

By virtue of information contained in a letter, dated in May 
2002, the RO informed the veteran that it had a duty to 
notify him and his representative of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  The RO noted that in order to establish 
entitlement to service connection on a direct basis, the 
veteran had to provide evidence which showed that his back 
disability began during service or was made worse during 
service, or was caused by an event in service.  The RO also 
noted that such evidence was found in service medical records 
or other service records.  The RO stated noted that certain 
disabilities were presumed to be the result of service if 
they were manifested during the year after the veteran's 
discharge from service.  
The RO also informed the veteran that evidence of current 
disability and of a nexus between that disability and service 
were usually found in medical records or opinions.  It noted, 
however, that the veteran could also submit his own 
statements or statements from other people describing the 
symptoms of his disability.

The RO notified the veteran to tell it of any additional 
evidence which it would like it to consider.  The RO also 
informed the veteran that it would make reasonable efforts 
help him try to get evidence to support his claim.  The RO 
stated that the veteran would have to authorize the release 
of such records by completing VA Form 21-4142 and returning 
it to the RO.  It requested information such as the name and 
address of the health care provider and the dates of 
treatment for the veteran's back disability. 

The RO stated that the veteran could get such records himself 
and send them to the RO.  However, the RO noted that it was 
ultimately the veteran's responsibility to make sure that it 
received all of the evidence necessary to support his claim.  

VA told the veteran where to send the information/evidence 
and set forth time frames for doing so, as well as the 
potential consequences for failing to do so.  The VA also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  
Finally, the RO stated that it would notify the veteran by 
separate letter, if it was going to schedule him for an 
examination by the VA.  A copy of the May 2003 letter was 
sent to the veteran's representative.

In addition to the January 2004 letter, the RO furnished the 
veteran a Statement of the Case (SOC) in January 2001, as 
well as a Supplemental Statement of the Case (SSOC) in August 
2004.  In the SOC and SSOC, the RO further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claim of entitlement to service connection 
for back disability.  Indeed, the SOC set forth the relevant 
text of 38 C.F.R. § 3.159.  

The SOC and the SSOC also identified the following evidence 
as having been received in support of the veteran's claim:
?	The veteran's service medical 
records;
?	Records and reports from Reynolds 
Army Community Hospital, dated from 
August 1993 through April 2002;
?	An outpatient record reflecting the 
veteran's April 2002 treatment at 
the VA Outpatient Clinic in Lawton, 
Oklahoma,
?	A letter from J. D. D., D.O., the 
Spine and Neurosurgery Center, dated 
in February 2002

Additional relevant evidence on file consists of statements, 
dated in April 2001 and June 2002, from D. R. A., M.D, a 
physician associated with the U.S. Army Medical Department 
Activity at Ft. Sill, Oklahoma.  It also consists of a 
January 2002 MRI report from the Imaging Center Diagnostic 
Service and Open MRI.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
request to reopen a claim of entitlement to service 
connection for back disability.  

Therefore, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to that issue or be helpful in light of the 
current record.  Accordingly, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  The Facts and Analysis

The veteran contends that his back disability was first 
manifested by leg pain in service and that service connection 
is, therefore, warranted on a direct basis.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A review of the veteran's service medical records is negative 
for any complaints or clinical findings of back disability.  
However, such records do show that he complained of right leg 
pain.  In February and March 1993, his complaints were 
associated with a right leg contusion which he sustained 
playing basketball.  X-rays of the right leg were negative.  

In March 1993, the veteran reported pain extending from below 
his right knee to his calf.  The assessment was probable 
periosteal swelling associated with the contusion.  Other 
than degenerative changes in the left ankle, bone scans of 
both lower extremities were normal.  

During his retirement examination in May 1993, the veteran 
responded in the negative, when asked if then had, or had 
ever had, recurrent back pain.  His spine was reportedly 
normal.  He continued to report pain in the right lower leg, 
and an MRI revealed fibrous soft tissue.

Complaints of the veteran's back pain were first clinically 
recorded after service.  During treatment at Reynolds Army 
Community Hospital in January 1996, the diagnosis was 
mechanical low back pain.  In March 2001, X-rays confirmed 
the presence of degenerative arthritis in the veteran's 
thoracic spine; and in February 2002 an MRI confirmed the 
presence of degenerative disc disease with herniation and 
severe at L3-L4 and L4-L5.  

Despite those diagnoses, there is no competent evidence that 
the veteran's current back disability is in any way related 
to service or to the first year after the veteran's discharge 
from service.  The only reports of such a relationship come 
from the veteran.  He maintains that his back disability was 
first manifested by the right leg pain in service in 1993.  
Although he contends that a private physician, Dr. A., 
supports that conclusion, the claims folder contains no 
reports or other evidence from Dr. A. to that effect.  
Moreover, as a layman, the veteran is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Absent any competent evidence that the veteran's back 
disability is related to service or that his spinal arthritis 
is related to the first year after his retirement from the 
service, service connection is not warranted.

In arriving at this decision, the Board has considered the 
veteran's report that he has not had a VA examination to 
determine the etiology of his current back disability.  Such 
examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2004).  In this case, however, 
the medical evidence is adequate for rating purposes as it is 
completely negative for any evidence of a relationship 
between the veteran's current back disability and service.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the request for an 
additional examination is denied.


ORDER

Entitlement to service connection for back disability is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



